Citation Nr: 0611573	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  02-01 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel
INTRODUCTION

The veteran had active duty from June 1961 to September 1962. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2001 Department of Veterans Affairs (VA) Regional 
Office (RO) decision in which the RO denied service 
connection for major depression.  


FINDINGS OF FACT

The evidence shows that the veteran's psychiatric disorder 
was not incurred in or aggravated by active service. 


CONCLUSION OF LAW

The veteran's psychiatric disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1131, 5107 (West 
2005); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1131 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The evidence shows that the veteran's psychiatric health was 
evaluated as normal during his June 1961 service entrance 
examination.  In March 1962 he reported to sick call 
complaining of extreme anxiety, nervousness, and 
sleeplessness.  He was referred to the Mental Hygiene 
Consulting Service, however, he went absent without leave 
(AWOL) prior to his appointment.  He was AWOL for 46 days.  
Upon his apprehension, he was treated in May 1962 for extreme 
anxiety.  In August 1962, he underwent a psychiatric 
evaluation following which a diagnosis of an emotional 
instability reaction manifested by ineffectiveness when 
confronted with minor stresses was entered.  During his 
separation examination he indicated that he had attempted 
suicide and experienced frequent trouble sleeping, terrifying 
nightmares, and nervousness.  The examining physician 
attributed his symptoms to a basic personality disorder.  
Personality disorders are not subject to service connection.  
See 38 C.F.R. § 3.303(c) (2005).

The veteran claims that his hospitalization during service 
and subsequent discharge are not attributable to a basic 
personality disorder.  He believes that the military 
physicians who treated him during service misdiagnosed him, 
and this led to a finding of basic personality disorder.  

After separating from service, the veteran's private medical 
records do not indicate that he complained of or sought 
treatment for depression or any other psychiatric problems 
again until May 1988, when he was hospitalized and treated at 
Sumpter Regional Hospital for a single episode of major 
depression with melancholia.  He has received treatment for 
depression since then. 

In support of his claim, he has submitted the reports of 
several psychiatrists he visited during treatment.  Dr. A. 
Bartow Ray, Jr., Ph.D, performed a psychological evaluation 
on the veteran in July 1988.  Dr. Ray found that the veteran 
was suffering from single episode major depression.  During 
the examination, the veteran denied ever being treated 
previously for psychiatric problems.  In September 1988, Dr. 
Thomas B. Merritt, MD found that the veteran was suffering 
from recurrent major depression with suicidal ideation.  
However, neither Dr. Ray or Dr. Merritt found that the 
veteran's psychiatric disorder was incurred during service, 
and neither based their opinion upon review of records 
documenting his psychiatric treatment during service.  For 
these reasons, their opinions are of low probative value. 

In July 1990, he was examined by Dr. Bhushit Dixit, M.D., who 
found that he was suffering from depression.  The veteran 
reported that he has been depressed for two years and he 
denied prior suicide attempts.  He also denied any mental 
illness.  However, the same evaluation noted that the veteran 
told Dr. Bhushit that he sought treatment during military 
service for feelings of sadness and suicidal thoughts.  In 
April 1991, the veteran was examined by Dr. Joel O. Brende, 
M.D., who found that he was suffering from major depression 
with psychotic features.  Dr. Brende noted that the veteran 
complained of paranoid ideations that began two years prior 
to Dr. Brende's evaluation.  Further, the veteran also 
complained of auditory hallucinations that began one year 
prior to the April 1991 examination.  Further, he reported 
having experienced depression since age ten after his 
father's death.  Neither Dr. Dixit nor Dr. Brende found that 
the veteran's psychiatric disorder was incurred during 
service, and neither based their opinion upon review of 
records documenting his psychiatric treatment during service.  
Similarly, their opinions are of low probative value 


In addition, the veteran submitted a letter from his wife, 
who noted his distance from their children, his reluctance to 
socialize, and his tendency to focus on work.  She believes 
that her husband "hid in his work" and that his forced 
retirement due to health problems resulted in the onset of 
his depression.  Her letter is probative of the veteran's 
symptoms during the period between separation from service 
and diagnosis of a psychiatric disorder; however, a layperson 
is not capable of opining on matters requiring medical 
knowledge, such as the underlying condition causing his 
symptoms.  Thus, her letter is not probative of a nexus to 
service, as the behavior she described can be attributed to 
either a basic personality disorder or a psychiatric 
disorder.  

In December 2002, he underwent a VA psychiatric examination.  
The examiner concluded that the in-service hospitalization 
was the result of an adjustment disorder with depressed mood 
in reaction to marital problems.  He found it unlikely  that 
the in-service hospitalization was connected to the more 
recent diagnosis of major depression.  Dr. Buie did not 
indicate in his report, however, that he had reviewed the 
veteran's service medical records in reaching his opinion.  

In April 2005, the examiner submitted an addendum to his 
original report that was based upon review of the records in 
the claims file.  He stated that the veteran's in-service 
hospitalization was attributable to "a young man acting 
out" in order to obtain a discharge from the Army.  He based 
this opinion upon the absence of treatment notes for 
poisoning or gastric lavage in the veteran's service medical 
records despite his claims of attempted suicide by ingesting 
poison.  In contrast, the veteran began treatment for 
depression after a heart attack and diagnosis of acute angina 
pectoris in 1987.  The severity of his physical problems 
forced him to retire from employment and severely limited his 
physical capabilities.  The examiner stated that his 
diagnosis and treatment for depression was related to the 
veteran confronting middle age with serious medical problems 
and an uncertain future.  He saw no causal relationship 
between the in-service hospitalization and the veteran's 
current disability.  

The sincerity of the veteran's belief that his psychiatric 
condition is related to service is not in question.  However, 
the most probative evidence presented indicates that no 
medical nexus exists between the veteran's current disability 
and a disease or injury incurred in-service, therefore, the 
criteria for a grant of service connection are not met.  For 
that reason, the preponderance of the evidence is against the 
claim of entitlement to service connection for a psychiatric 
disorder.  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in February 2001 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence that the RO would obtain on 
his behalf.  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his private medical records, the Social 
Security Administration's decision awarding benefits and 
evidence on which the decision was based, and furnished the 
veteran with a VA psychiatric evaluation.    He has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 

Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).


ORDER

The claim of entitlement for psychiatric disorder is denied. 




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


